Case 1:18-cv-03857-ENV-PK Document 69 Filed 03/20/19 Page 1 of 2 PageID #: 1074




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           -X



DISH NETWORK L.L.C.                                 Case No. I8-cv-3857

        Plaintiff,                                  FINAL JUDGMENT AND PERMANENT
                                                   INJUNCTION AGAINST RANA
                V.                                 TECHNOLOGY INC. AND
                                                   MOHAMMAD RANA
GOYAL GROUP INC. et al,

        Defendants.




        Having considered the Stipulation for Entry of Final Judgment and Permanent Injunction
filed by Plaintiff DISH Network L.L.C ("DISH") and Defendants Rana Technology Inc. and
 Mohammad Rana ("Defendants"), and good cause appearing, the Court approves the stipulation
 and ORDERS as follows:

        1.      Judgment is entered for DISH on Count I of the First Amended Complaint (Dkt.
45), which alleges Defendants contributorily infringed DISH's copyrights in violation of the
 Copyright Act and 17 U.S.C. § 501.

        2.      DISH is awarded damages of$1,600,000 jointly and severally against Defendants
 pursuant to 17 U.S.C. § 504(c), which consists of$100,000 for each ofDISH's sixteen registered,
 copyrighted works that Defendants willfully and maliciously infringed.
        3.      For purposes of this order, "Protected Channels" means Aaj Tak, Aastha, Aastha
 Bhajan, Al Arabiya, Al Hayah 1, Al Jazeera Arabic News, Al Jazeera Mubasher, ARY Digital,
 ARY News, ATN Bangla, ATN News,B4U Movies, B4U Music, Channel-i, Dunya TV,Express
 News, Express Entertainment, Geo TV, Geo News, Future TV,Hum Masala, Hum Sitaray, Hum
 TV,Iqraa, LBC,MBCl,MBC Drama, MBC Kids(a/k/a MBC3),MBC Masr, Murr TV (aka MTV
 Lebanon), New TV (a/k/a Al Jadeed), NTV Bangla, OTV,Sahara One, Sahara Samay, and Times
 Now.




—
Case 1:18-cv-03857-ENV-PK Document 69 Filed 03/20/19 Page 2 of 2 PageID #: 1075




        4.      Defendants and any of their affiliates, officers, agents, servants, employees,

attorneys, or other persons acting in active concert or participation with any of the foregoing that

receives actual notice ofthis order, are hereby permanently enjoined fi-om:

                a.      reproducing, copying, transmitting, streaming, distributing, or publicly
performing in the United States, by means ofany device or process, any ofthe Protected Channels
or any ofthe programming that comprises or appears on the Protected Channels;
                b.      distributing, providing, selling, or promoting any product, or service,
including Shava TV set-top boxes and television subscription services and any other set-top boxes
and television subscription services, that reproduce, copy, transmit, stream, distribute, or publicly
 perform any of the Protected Channels or any of the programming that comprises or appears on
 any of the Protected Channels in the United States, unless authorized by DISH in a written
 agreement; and

                c.      otherwise infringing DISH's rights in any ofthe Protected Channels, either
 directly, contributorily, vicariously, or in any other manner.
        5.      This permanent injunction takes effect immediately.
        6.      Each party is to bear its own attorney's fees and costs.
        7.      The Court retains jurisdiction over this action for the purpose of DISH's claims
 against co-defendants Goyal Group Inc., Chandra Goyal, ABC 1 NYC Inc., RS NYC 1, Inc., ABC
 Wireless 2 Inc., Nearaj Bhalla, Lomanthang, Inc., and Sonam Sangpo, and enforcing this Order.
        It is so ordered.

        SIGNED on. Morel 1^
                                                   /S/ USDJ ERIC N. VITALIANO
                                                       Eric N. Vitaliano
                                                       United States District Judge
